DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/23/2020 is acknowledged. 
Claims 1-20 are allowable. The restriction requirement between Species I and II, as set forth in the Office action mailed on 11/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I is withdrawn. Claim 5, directed to Species II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8. (Currently Amended) The cushioning posterior fulcrum back shaper as claimed in claim 7 comprises:
wherein the first interlocking arm and the second interlocking arm are in an upright configuration;
the first interlocking arm and the second interlocking arm comprises an arm body, a first contact surface, and a second contact surface;

the first contact surface and the second contact surface being positioned opposite about the arm body;
the first receiving surface and the second receiving surface being oriented at an acute angle with each other;
the first contact surface of the first interlocking arm being pressed against the first receiving surface of the first arm bed;
the first contact surface of the second interlocking arm being pressed against the first receiving surface of the second arm bed;
the second contact surface of the first interlocking arm being pressed against the second receiving surface of the first arm bed; and,


Claim 9. (Currently Amended) The cushioning posterior fulcrum back shaper as claimed in claim 7 comprises:
wherein the first interlocking arm and the second interlocking arm are in a rested configuration;
the first interlocking arm and the second interlocking arm comprises an arm body, a first contact surface, and a second contact surface;

the first contact surface and the second contact surface being positioned opposite about the arm body;
the first receiving surface and the second receiving surface being oriented at an acute angle with each other;
the second contact surface of the first interlocking arm being pressed against the second receiving surface of the first arm bed; and,
the second contact surf ace of the second interlocking arm being pressed against the second receiving surface of the second arm bed.

Claim 16. (Currently Amended) The cushioning posterior fulcrum back shaper as claimed in claim 13 comprises:
the first anchor comprises a first shaft, a first body, and a first bail;
the second anchor comprises a second shaft, a second body, and a second bail;
the first base plate being terminally positioned adjacent the first shaft;
the first body being fixed to the first shaft, positioned opposite the first base plate;

the first shaft being threadedly engaged with the first base plate;
the second base plate being terminally positioned adjacent the second shaft;
the second body being fixed to the second shaft, positioned opposite the second base plate;
the second bail being hingedly connected to the body, positioned opposite the second body; and,
the second shaft being threadedly engaged with the second base plate.

Claim 19. (Currently Amended)  The cushioning posterior fulcrum back shaper as claimed in claim 17 comprises:
at least one bed;
the at least one post comprises a shaft, a head, and a stopper plate;
the at least one bed being integrated into the semicircular prismatic body;
the at least one bed traversing from the planar base surface to the at least one post-receiving slot;
the stopper plate being terminally fixed with the shaft;
the head being fixed with the shaft, positioned opposite the stopper plate; and,
the head being operatively coupled with the at least one stiffening plate, wherein the head connects the neck shaper with the back shaper within the at least one securing slot, and the stopper plate presses against the at least one stabilizing plate.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Maier does not explicitly teach or fairly suggest the back shaper comprises a semicircular prismatic body, a sacrum-supporting depression, and a pelvis-supporting depression; a first grooved channel; the first grooved channel traversing from the sacrum-supporting depression to the pelvis-supporting depression; the sacrum-supporting depression and the pelvis-supporting depression being integrated into a rounded lateral surface of the semicircular prismatic body; the sacrum-supporting depression and the pelvis-supporting depression being positioned opposite to each other about the rounded lateral surface of the semicircular prismatic body.
Parrish (US 4876755 A), herein referred to as Parrish is relied upon to teach cushions comprising prismatic semicircular shapes. Chen (US 20130298333 A1), herein referred to as Chen is relied upon to teach a balance pillow comprising a recessed area 16 extending from one curved end of the pillow to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses cushions relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2021